DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Argument:

    PNG
    media_image1.png
    383
    694
    media_image1.png
    Greyscale

Response:
The examiner disagrees that the rationale given was conclusionary. The examiner made the KSR findings per MPEP 2143(I)(B). 

Argument:

    PNG
    media_image2.png
    284
    697
    media_image2.png
    Greyscale

Response:
The examiner disagrees that a rationale for combination is missing. See office action using the KSR simple substitution rationale from MPEP 2143(I))(B).

The Federal Circuit has explicitly held that subject matter known to persons having ordinary skill in the art is preferably omitted from patent specifications. Spectra-Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1534 (Fed. Cir. 1987) (citing Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384 (Fed. Cir. 1986)); see also S3 Inc. v. NVIDIA Corp., 259 F.3d 1364, 1371 (Fed. Cir. 2001) (“patent documents need not include subject matter that is known in the field of the invention and is in the prior art, for patents are written for persons experienced in the field of the invention”)
The fact is that the disclosure of Bekemeyer is vague about implementation details. And as the above citation illustrates, this is something that is routine about patent specifications. If this weren’t the case, specifications would be thousands of pages. Bekemeyer is not focused on the details of fuel pump signaling. If “implementation details” for a feature are a missing in one disclosure, it seems natural that a person would look elsewhere in the prior art for how a feature is implemented. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.
Thus one of ordinary skill in the art would be able to combine teachings for analogous references with Bekemeyer.







Argument:

    PNG
    media_image3.png
    281
    706
    media_image3.png
    Greyscale

Response:
Picking and choosing individual elements from references is the nature of 103 rejections. One reference discloses some elements and another reference discloses other elements.
The examiner disagrees that there is no rationale. The examiner made findings per the MPEP 2143(I)(B) substitution rationale.
Argument:

    PNG
    media_image4.png
    252
    694
    media_image4.png
    Greyscale

Response:
The examiner disagrees. What a reference does or not teach is a fundamental aspect of 103 per Graham v. John Deere Co., 383 U.S. 1 (1966). Thus if this argument were correct, no 103 rejection using KSR would be possible. The examiner did not cite the MPEP 2143(A). The examiner cited the “simple substitution rationale” (MPEP 2143B).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.
It seems reasonable to the examiner that a person of ordinary skill in the art could look at different prior art techniques for controlling fuel blending implement one over the other in combination with a particular POS interface. 

Argument:

    PNG
    media_image5.png
    186
    709
    media_image5.png
    Greyscale

Response:
The examiner disagrees. Of course changes are made. If they weren’t, the statute cited would be 102 not 103. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.
The examiner does not see what would be unpredictable about combining Miller and Allinson. Fueling systems are a mature technology.

Argument:

    PNG
    media_image6.png
    170
    669
    media_image6.png
    Greyscale

Response:
The examiner disagrees. Applicant is simply alleging there is more complexity. It is unclear whether there were would be more or less complexity because Bekemeyer’s disclosure is lacking in the aspect relevant to the combination.
Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Argument:

    PNG
    media_image7.png
    290
    682
    media_image7.png
    Greyscale

Response: 
The examiner disagrees. Applicant is simply alleging there is more complexity. It is unclear whether there were would be more or less complexity because Bekemeyer’s disclosure is lacking in the aspect relevant to the combination.
Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Argument:

    PNG
    media_image8.png
    195
    685
    media_image8.png
    Greyscale

Response:
The examiner disagrees. Applicant is simply alleging there is more complexity. It is unclear whether there were would be more or less complexity because Bekemeyer’s disclosure is lacking in the aspect relevant to the combination.
Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The examiner agrees that there is a lack of a technical advantage. MPEP 2144(III) states that “the expectation of some advantage is the strongest rationale for combining references”.
However MPEP 2144 gives other rationales that can be used for 103 rejections. MPEP 2143 explains the KSR rationales.
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
So while yes it makes for a stronger combination if there is a clear technical advantage, it is not required.

Argument:
Starting on page 7, applicant argues the examiner is relying on improper hindsight.
Response:
The examiner disagrees. "[A]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).

Argument:

    PNG
    media_image9.png
    192
    698
    media_image9.png
    Greyscale

Response:
The examiner disagrees for the same reasons as discussed previously. 
Argument:

    PNG
    media_image10.png
    498
    680
    media_image10.png
    Greyscale

Response:
The examiner disagrees. Applicant is appearing to make a distinction between identifying a component versus a fuel tank. That does not seem reasonable to the examiner. The examiner does not see the distinction between identifying a tank number containing a particular fuel versus identifying a fuel.

Argument:

    PNG
    media_image11.png
    221
    670
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    242
    661
    media_image12.png
    Greyscale

Response:
The examiner disagrees for the same reasons as above. The examiner does not see the distinction between identifying a tank number containing a particular fuel versus identifying a fuel.

Argument:
Applicant’s arguments regarding 1) claims 14 and 18-19, 2) Claims 8 and 15, 3) Claims 10 and 16 and 4) Claims 13 and 17 refer to previous arguments.

Response:
The examiner disagrees for the same reasons as above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 9, 11, 12, 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekemeyer (US 20050055874 A1) in view of Miller (US 20010001131 A1) and Allinson (US 20110000579 A1).
Regarding claim 1, Bekemeyer discloses:
A fuel dispenser, comprising:
	a pump compartment having at least one fuel pump disposed therein and configured to dispense fuel (fig. 1 pumps 22, 24, 26, 28, and see paragraph 29 pump assembly 20 is mostly conventional and broadly includes submersible pumps 22, 24, 26, 28);
	a fuel controller in operative communication with the pump compartment for controlling the at least one fuel pump (paragraph 30 The computing device is programmed to receive inputs from the keypad 32 and other input devices and to control operation of the submersible pumps 22-28, blending implemented through proportioner 40); and
	a payment terminal (fig. 1 20) having 
		an interactive dynamic display configured to enable a user to create a customized fuel blend from a plurality of available fuels and fuel additives (paragraph 33 and see figures 2a-2e), and
	a control module including circuitry (fig. 1 computing 34) configured to receive data that characterizes the customized fuel blend created by the user (figures 2a-2c), to receive pricing information relating to components of the customized fuel blend (paragraph 34 pricing information relate to fuels and additives is known), compute a unit price for the customized fuel blend using the pricing information (paragraph 34 calculate blended price).

Bekemeyer fails to disclose:
1) the interactive dynamic display receiving an input thereon
2) the customized fuel blend having a custom fuel octane level specified by the user and that differs from a fuel octane level of the plurality of available fuels and fuel additives
3) determine instructions for creating the customized fuel blend, and transmit the instructions to the fuel controller for dispensing the customized fuel blend.

However Miller discloses:
a fuel terminal dispensing a customized fuel blend having a custom fuel octane level specified by the user and that differs from a fuel octane level of the plurality of available fuels and fuel additives (abstract custom blended fuels, paragraph 32 customer inputs desired octane and receives blend of desired octane)

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer by allowing a user to input an octane and achieving mid-grade gasolines by blending. The motivation for the combination is to dispense fuels best suited to a vehicle (paragraph 5).

Bekemeyer as modified still fails to disclose:
1) the interactive dynamic display receiving an input thereon
3) determine instructions for creating the customized fuel blend, and transmit the instructions to the fuel controller for dispensing the customized fuel blend.

Bekemeyer implements its terminal through a regular display and separate input device.

However Allinson discloses a fuel dispenser terminal including a touch screen receiving inputs thereon (paragraph 27).
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using a touch screen as the display/input device. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer discloses separate display and input devices for customer interaction. Allinson discloses a touch screen performing both functions. One of ordinary skill in the art having benefit of the disclosure could have predictably applied the known technology of touch screens to customer interactions.

Bekemeyer as modified still fails to disclose:
3) determine instructions for creating the customized fuel blend, and transmit the instructions to the fuel controller for dispensing the customized fuel blend.

However Allinson discloses determining instructions for creating the customized fuel blend, wherein the instructions identify at least two components of the customized fuel blend and transmitting the instructions to a fuel controller of the fuel dispenser, the fuel controller being configured to control dispensing of the customized fuel blend from the fuel dispenser (paragraph 13 fuel blend selection module receives selection and returns instructions, paragraph 28 Thus, the one or more fuel blends returned from the Fuel Blend Selection Module 195, in one embodiment is expressed as "aA, bB, cC, dD, eE" where the capital letters are Tank identifiers and the small letters are assigned value) and transmitting the instructions to the fuel controller for dispensing the customized fuel blend (paragraph 29 passed to fuel blending unit or fuel dispenser if blending unit is integral, paragraph 14 dispense per instructions). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using logic like the fuel blend selection module to receive selections and provide a signal like that of paragraph 28 of Allinson such that the fuel controller of Bekemeyer as modified can appropriately blend based on the input. 
The motivation for the combination is Combining Prior Art Elements According to Known Methods to Yield Predictable Results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified is silent on how customer requests are implemented by physical components. Allinson discloses a component that receives customer selections and sends an instruction signal with explicit percentages to the fuel dispensing components. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of controlling fuel components.

Claim 2 is rejected based on the combination made above. In order to the address the displaying being “configured to receive an input thereon” feature, the rejection of claim 1 used touch screen features from the Allinson reference.

Regarding claim 4, Bekemeyer as modified further discloses: wherein the control module is configured to deliver data characterizing the unit price to the interactive display to update a graphical element of a graphical user interface rendered on the interactive display to display the unit price (fig. 2d cost $1.12/gal).

Regarding claim 7, Bekemeyer discloses:
A method for delivering fuel from a fuel dispenser, comprising:
	displaying on an interactive dynamic display of a fuel dispenser at least one first graphical object for specifying a customized fuel blend from a plurality of available fuels and fuel additives (figures 2a-2c text and instructions to press button enable specification of customized fuel blend);
	receiving data characterizing an input received that identifies the customized fuel blend (figure 2a-2c buttons pressed);
	computing a unit value of the customized fuel blend using value information related to each of the at least two components of the customized fuel blend (paragraph 34 calculate blended price);
	providing on the interactive display at least one second graphical object comprising the computed unit value (figure 2d and 2e); and
	
Bekemeyer fails to disclose:
1) the input characterizing the blend being received at the interactive display
2) the input comprising a selection, by a user, of a custom fuel octane level that differs from a fuel octane level of the plurality of available fuels and fuel additives;
3) determining instructions for creating the customized fuel blend based on the received data, wherein the instructions identify at least two components of the customized fuel blend;
4) transmitting the instructions to a fuel controller of the fuel dispenser for creating the customized fuel blend, the fuel controller being configured to control dispensing of the customized fuel blend from the fuel dispenser.  

However Miller discloses:
a fuel terminal dispensing a customized fuel blend having a custom fuel octane level input by the user and that differs from a fuel octane level of the plurality of available fuels and fuel additives (abstract custom blended fuels, paragraph 32 customer inputs desired octane and receives blend of desired octane)

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer by allowing a user to input an octane and achieving mid-grade gasolines by blending. The motivation for the combination is to dispense fuels best suited to a vehicle (paragraph 5).

Bekemeyer as modified still fails to disclose:
1) the input characterizing the blend being received at the interactive display
3) determining instructions for creating the customized fuel blend based on the received data, wherein the instructions identify at least two components of the customized fuel blend;
4) transmitting the instructions to a fuel controller of the fuel dispenser for creating the customized fuel blend, the fuel controller being configured to control dispensing of the customized fuel blend from the fuel dispenser.  

Bekemeyer implements its terminal through a regular display and separate input device.
However Allinson discloses a fuel dispenser terminal including a touch screen receiving inputs thereon (paragraph 27).
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using a touch screen as the display/input device. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer discloses separate display and input devices for customer interaction. Allinson discloses a touch screen performing both functions. One of ordinary skill in the art having benefit of the disclosure could have predictably applied the known technology of touch screens to customer interactions.

Bekemeyer as modified still fails to disclose:
3) determining instructions for creating the customized fuel blend based on the received data, wherein the instructions identify at least two components of the customized fuel blend;
4) transmitting the instructions to a fuel controller of the fuel dispenser for creating the customized fuel blend, the fuel controller being configured to control dispensing of the customized fuel blend from the fuel dispenser.  

However Allinson discloses determining instructions for creating the customized fuel blend, wherein the instructions identify at least two components of the customized fuel blend and transmitting the instructions to a fuel controller of the fuel dispenser, the fuel controller being configured to control dispensing of the customized fuel blend from the fuel dispenser (paragraph 13 fuel blend selection module receives selection and returns instructions, paragraph 28 Thus, the one or more fuel blends returned from the Fuel Blend Selection Module 195, in one embodiment is expressed as "aA, bB, cC, dD, eE" where the capital letters are Tank identifiers and the small letters are assigned value) and transmitting the instructions to the fuel controller for dispensing the customized fuel blend (paragraph 29 passed to fuel blending unit or fuel dispenser if blending unit is integral, paragraph 14 dispense per instructions). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using logic like the fuel blend selection module to receive selections and provide a signal like that of paragraph 28 of Allinson such that the fuel controller of Bekemeyer as modified can appropriately blend based on the input. 
The motivation for the combination is Combining Prior Art Elements According to Known Methods to Yield Predictable Results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified is silent on how customer requests are implemented by physical components. Allinson discloses a component that receives customer selections and sends an instruction signal with explicit percentages to the fuel dispensing components. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of controlling fuel components.

Regarding claim 9, Bekemeyer further discloses wherein the unit value of the customized fuel blend is computed by a control module of a payment terminal of the fuel dispenser (paragraph 34 computing device calculates blended price).

Regarding claim 11, Bekemeyer further discloses wherein at least one of the displaying, receiving, determining, and transmitting is performed by at least one data processor forming part of at least one computing system (paragraph 30 “The computing device 34 may be any programmable device such as a processor or controller coupled with memory.” “The computing device is programmed to receive inputs”)

Claim 12 is rejected for the same reasons as claim 7. The combination made for claim 7 included percentages of components (see the cited Allinson paragraph 28). 

Claim 14 is rejected for the same reasons as claim 7. Bekemeyer discloses implementation in software (paragraph 30) by a processor-based device.

Claim 18 is rejected for the same reasons as claim 12 but with respect to claim 14.

Regarding claim 19, Bekemeyer discloses wherein the unit value of of the customized fuel blend is computed by a control module of a payment terminal of the fuel dispenser (page 4 the pump assembly further including a computing device for calculating a price for the blended fuel based on the percentage of additive selected by the customer).

Claims 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bekemeyer (US 20050055874 A1) in view of Miller (US 20010001131 A1) and Allinson (US 20110000579 A1) as applied to claim 1 and further in view of Harrell (US 20070106559 A1).
Regarding claim 3, Bekemeyer as modified fails to disclose the additional subject matter of claim 3. However Harrell discloses wherein the control module is configured to receive data characterizing payment information from the interactive display (paragraph 45 customer indicates that she is planning to pay at the fuel dispenser, and see paragraphs 56-57), and to deliver the data characterizing payment information to a point-of-sale system for verification ([0047] Typically, at least some customer identification data is sent from the fuel dispenser to facility controller 120. The facility controller may then determine the validity of the customer identifier.). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using the control module to facilitate payment. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified differs from the claimed invention in how payment is facilitated. Harrell discloses using a control module and a POS system for verification. One of ordinary skill in the art could have predictably applied any known way of accepting payment.

Regarding claim 5, Bekemeyer as modified has knowledge of fuel prices (see Bekemeyer paragraph 15), but doesn’t disclose how the pricing information is obtained). However Harrell discloses wherein the control module is configured to obtain the pricing information from a point-of-sale system (paragraph 3 The dispenser controller sends data signals (e.g., commands) to the fuel dispensers. The data may include price). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using a site attendant POS computer to propagate price information to fueling terminals. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified fails to disclose how the terminal gets price information. Harrell discloses getting it from a store computer. One of ordinary skill in the art having benefit of the disclosure could have predictably applied the known way of disseminating price information.

Regarding claim 6, Bekemeyer as modified fails to disclose the additional subject matter of claim 6. However Harrell further discloses wherein the payment terminal is configured to receive information from the fuel controller during the dispensing of fuel, and to display data characterizing a current total price of the fuel dispensed (paragraph 55 Fuel controller 220 may also track the volume of fuel dispensed totals by grade, drive sale progress displays on the sales/volume displays). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by displaying a running cost total of the blend. The motivation for the combination is use of a known technique to improve a similar system in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified and Harrell both disclose fuel terminals. Harrell’s teaching of a fuel controller driving running totals based on volume dispensed can be considered an improvement. One of ordinary skill in the art having benefit of the disclosure could have predictably applied the feature to Bekemeyer as modified.


Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bekemeyer (US 20050055874 A1) in view of Miller (US 20010001131 A1) and Allinson (US 20110000579 A1) as applied to claim 7/14 and further in view of Harrell (US 20070106559 A1).
Regarding claim 8, Bekemeyer as modified has knowledge of fuel prices (see Bekemeyer paragraph 15), but doesn’t disclose how the pricing information is obtained. However Harrell discloses wherein the control module is configured to obtain the pricing information from a point-of-sale system (paragraph 3 The dispenser controller sends data signals (e.g., commands) to the fuel dispensers. The data may include price). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using a site attendant POS computer to propagate price information to fueling terminals. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified fails to disclose how the terminal gets price information. Harrell discloses getting it from a store computer. One of ordinary skill in the art having benefit of the disclosure could have predictably applied the known way of disseminating price information.

Claim 15 is rejected for the same reasons as claim 8 but applied to claim 14.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bekemeyer (US 20050055874 A1) in view of Miller (US 20010001131 A1) and Allinson (US 20110000579 A1) as applied to claim 7/14 and further in view of Warn et al. (US 5663887).
Regarding claim 10, Bekemeyer as modified discloses a payment terminal determining a unit value of a customized fuel blend (see rejection of claim 1), but fails to disclose sending it to the fuel controller. However Warn discloses sending a price to a controller (column 1 25-31 price per gallon).  It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by sending a price to the fuel controller. The motivation for the combination is to provide accounting of the dispensed fuel value (column 1 line 31).

Claim 16 is rejected for the same reasons as above, but applied to claim 14.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bekemeyer (US 20050055874 A1) in view of Miller (US 20010001131 A1) and Allinson (US 20110000579 A1) as applied to claim 7/14 above, and further in view of Moore (US 7254463 B1). 
Regarding claim 13, Bekemeyer as modified allows selection from at least three fuel grades, but fails to disclose respective graphical objects. However Moore discloses selecting fuel grades using touch screen icons (column 4 60-65 a touch-screen display so that customers may make at least fuel grade selections and payment options by touching icons). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using touch screen icons to select a grade of fuel. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified differs from the claimed invention in how the fuel grade is selected. Moore discloses using touch screen icons. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of a user inputting a choice.

Claim 17 is rejected for the same reasons as above, but applied to claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687